MEMORANDUM OPINION
Nos. 04-06-00665-CR & 04-06-00666-CR
Reginald Allen TAYLOR,
Appellant
v.
The STATE of Texas ,
Appellee
From the 226th Judicial District Court, Bexar County, Texas
Trial Court Nos. 200-5CR-3102B & 2005-CR-4044
Honorable Sid Harle , Judge Presiding



PER CURIAM 


Sitting: Alma L. López, Chief Justice
  Catherine Stone , Justice
  Sarah B. Duncan , Justice


Delivered and Filed: December 6, 2006


DISMISSED
 The trial court's certification in each of these appeals states that the case is a "plea-bargain case, and the defendant has NO
right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules."  Tex. R.
App. P. 25.2(d). 
 Appellant's counsel has filed written notice with this court that counsel has reviewed the record and "can find no right of
appeal for Appellant."  We construe this notice as an indication that appellant will not seek to file an amended trial court
certification showing that he has the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110
S.W.3d 174, 177 (Tex. App.--San Antonio 2003, no pet.).  In light of the record presented, we agree with appellant's
counsel that Rule 25.2(d) requires this court to dismiss these appeals.  Accordingly, the appeals are dismissed.
       PER CURIAM
DO NOT PUBLISH